The business of a livestock exchange is a wholesale mercantile establishment. The volunteer nature of the business is wholly immaterial, for sales of cattle in lots, droves, and herds are made by and through the agency or establishment.
It is a trade organization existing for profit, and so a commercial enterprise. While it affords protection to its members in the operation of their private *Page 430 
undertakings, and while those private undertakings may be afforded exemption under the act, the collective enterprise and establishments may not properly escape protection to an injured employee, for by law applicable the livestock exchange is a "wholesale mercantile establishment," and within terms of the act.